Citation Nr: 1210254	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for right knee internal derangement with limited motion.

2.  Entitlement to a disability rating greater than 10 percent for right knee internal derangement with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a decision dated in February 2009, the Board denied disability ratings greater than 20 and 10 percent for the Veteran's right knee internal derangement with limited motion and instability, respectively.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court issued an April 2010 Order in which it partially vacated the February 2009 Board decision and remanded the case to the Board for further development.  

When this matter was previously before the Board September 2010, it was remanded for additional development.  It has since returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in September 2010, in part to afford the Veteran a new examination to determine the severity of the Veteran's right knee disabilities and the resulting functional and occupational impairment.  The results of the examination were to be used in determination of whether an extraschedular rating for the Veteran's right knee disabilities, pursuant to 38 C.F.R. § 3.321, is warranted.  The record reflects that the Veteran did not attend a scheduled examination in October 2010.  The law provides that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record, in the case of an original compensation claim, or the claim shall be denied in the case of any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase.  38 C.F.R. § 3.655(b) (2011).  

In this case, the Veteran submitted a statement indicating that he never received notice of the date and time of the scheduled examination.  He indicated that he had looked through his paperwork and did not find a notice letter among his records.  The Board's review of the record indicates that a notice letter pertaining to the October 2010 examination is not associated with the claims file.

Based on the foregoing, the Board finds that the Veteran has demonstrated good cause for failing to attend the scheduled examination.  In addition, the Board assumes the Veteran's statement regarding the prior scheduled examination indicates a willingness on the part of the Veteran to report for a new examination.

Lastly, the Veteran should be provided written notification of the provisions of 38 C.F.R. § 3.655 concerning the consequences of his failure to report, without good cause, for a scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to post-service treatment or evaluation of the right knee disabilities at issue.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After completion of the foregoing, the RO or the AMC should schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee disabilities.  Also, the Veteran should be advised of the provisions of 38 C.F.R. § 3.655, concerning the consequences of his failure to report for an examination without good cause.

Specifically, the examiner should comment on the Veteran's functional and occupational impairment given his service-connected right knee disabilities.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  The supporting rationale for all opinions expressed must also be provided.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).  

5.  Then, the RO or the AMC should readjudicate the remanded claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


